In an action to recover for the use and occupation of real property and for other relief, the appeal is from a judgment of the County Court of Westchester County, which, inter alia, dismissed the amended complaint, with costs, after trial by the court without a jury, and from an order of said court directing that the judgment be entered. Judgment unanimously affirmed, with costs. No opinion. Appeal from order dismissed. The order appealed from appears to be nothing more than a ruling by the trial court on the motions for judgment, and is not appealable. Present—Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.